         Case 4:11-cv-06714-YGR Document 209 Filed 06/02/20 Page 1 of 9




 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11                                   UNITED STATES DISTRICT COURT
12                                NORTHERN DISTRICT OF CALIFORNIA
13                                        OAKLAND DIVISION
14
     IN RE APPLE IPHONE ANTITRUST                  No. 4:11-cv-06714-YGR
15   LITIGATION
                                                   STIPULATION AND [PROPOSED] ORDER
16                                                 MODIFYING SCHEDULE
17                                                 No. 4:19-cv-03074-YGR
     DONALD R. CAMERON, et al.,
18
                            Plaintiffs,
19

20            v.

21   APPLE INC.

22                          Defendant.
23

24

25

26

27

28

     010818-11/1205676 V1
         Case 4:11-cv-06714-YGR Document 209 Filed 06/02/20 Page 2 of 9




 1            Pursuant to Civil Local Rule 6-2, Plaintiffs in the above-captioned actions, including

 2   Plaintiffs Robert Pepper, Stephen H. Schwartz, Edward W. Hayter, and Edward Lawrence, plaintiffs

 3   in In re Apple iPhone Antitrust Litigation, Case No. 4:11-cv-06714-YGR (collectively, “Consumer

 4   Plaintiffs”); Plaintiffs Donald R. Cameron, Pure Sweat Basketball, Inc., and Barry Sermons,
     plaintiffs in Cameron, et al. v. Apple Inc., Case No. 4:19-cv-03074-YGR (collectively, “Developer
 5
     Plaintiffs”); and Defendant Apple Inc. (“Defendant”) (collectively, the “Parties”), by and through
 6
     their respective counsel, hereby agree as follows:
 7
              WHEREAS, on January 9, 2020, this Court entered a Revised Case Management and Pretrial
 8
     Order (ECF No. 84 (Case No. 4:19-cv-03074-YGR); ECF No. 198 (Case No. 4:11-cv-06714-YGR));
 9
              WHEREAS, pursuant to this Revised Case Management and Pretrial Order, among other
10
     events and deadlines, class certification motions and supporting expert reports are due on September
11
     30, 2020, class certification opposition and supporting expert reports are due on December 7, 2020,
12
     and class certification replies are due on January 8, 2021 (see id.);
13
              WHEREAS, because of the current worldwide COVID-19 pandemic, the Parties, their
14   counsel, their employees, and their expert consultants have been and are currently under travel
15   restrictions, “shelter in place” orders, and other congregation limitations in California and elsewhere
16   and are, in some cases, now caring for young children during business hours in addition to diligently
17   working on this litigation;
18            WHEREAS, despite restrictions associated with the COVID-19 pandemic, the Parties have
19   been working diligently on discovery, but, among other things, the restrictions have made the

20   Parties’ collection, review, and production of documents and data more challenging;

21            WHEREAS, Defendant communicated to Consumer Plaintiffs and Developer Plaintiffs on

22   February 10, 2020 and thereafter that it expects to substantially complete production of documents

23   and data in July 2020 but was hoping to do so sooner, and on April 23, 2020 stated that it would
     substantially complete production by July 31, 2020;
24
              WHEREAS, in light of the foregoing, Developer Plaintiffs and Consumer Plaintiffs have
25
     concluded, given careful consideration of the estimated substantial volume of the data and
26
     documents that have been and will be produced, that they and their experts will require additional
27

28                                                        -1-
                                                          STIPULATION AND [PROPOSED] ORDER MODIFYING SCHEDULE
     010818-11/1205676 V1                                              Case Nos.: 11-cv-06714-YGR;19-cv-03074-YGR
         Case 4:11-cv-06714-YGR Document 209 Filed 06/02/20 Page 3 of 9




 1   time than that afforded by the current deadline of September 30, 2020, between substantial

 2   completion of production of documents and data by Defendant, which are critical to their class

 3   certification motions and reports, and the deadline for submission of their class certification motions

 4   and supporting experts’ reports, including time: to process, clean, and review the data and
     documents; to obtain answers from Defendant to questions about the meaning and structure of the
 5
     data; to propound follow-up written discovery and take depositions (both depositions pursuant to
 6
     Rule 30(b)(1) and Rule 30(b)(6)); and then to incorporate analysis of the discovery into their class
 7
     certification expert reports and motions;
 8
              WHEREAS, the Parties thus believe that good cause exists for an extension of approximately
 9
     four months (126 days) on the deadline for class certification motions and supporting expert reports
10
     that are currently due on September 30, 2020, as well as corresponding extensions (126 days for
11
     each) on subsequent associated pretrial deadlines;
12
              WHEREAS, the Parties have not previously requested an extension to the class certification
13
     deadlines;
14            WHEREAS, the Revised Case Management and Pretrial Order also sets certain trial-related
15   dates and deadlines in 2022, including a Compliance Hearing set for January 28, 2022, a Joint
16   Pretrial Conference Statement due on February 4, 2022, a Pretrial Conference on February 18, 2022,
17   and a Trial Date of March 7, 2022 (ECF No. 84 (Case No. 4:19-cv-03074-YGR); ECF No. 198 (Case
18   No. 4:11-cv-06714-YGR));
19            WHEREAS, due to the proposed four-months extensions on the class certification and

20   associated deadlines discussed supra, the Parties believe that these trial-related deadlines and dates

21   should also be extended by approximately four months (126 days);

22            WHEREAS, pursuant to Civil Local Rule 6-2(a)(2), the previous time modifications in

23   Consumer Plaintiffs’ case are as follows (ECF numbers correspond to the Consumer Plaintiffs’
     docket in Case No. 4:11-cv-06714-YGR):
24
                   1. On March 29, 2012, the Court granted a motion to shorten time on briefing and
25
                       hearing of Consumer Plaintiffs’ Motion for Appointment of Interim Class Counsel
26
                       (ECF No. 31);
27

28                                                     -2-
                                                          STIPULATION AND [PROPOSED] ORDER MODIFYING SCHEDULE
     010818-11/1205676 V1                                              Case Nos.: 11-cv-06714-YGR;19-cv-03074-YGR
         Case 4:11-cv-06714-YGR Document 209 Filed 06/02/20 Page 4 of 9




 1                 2. On April 13, 2012, the Court extended Apple’s time to respond to Consumer

 2                     Plaintiffs’ Consolidated Complaint and extended time to file an opposition brief (ECF

 3                     No. 35);

 4                 3. On May 14, 2012, the Court extended Apple’s deadline for filing its reply in support

 5                     of its motion to dismiss Consumer Plaintiffs’ Consolidated Complaint (ECF No. 49);

 6                 4. On July 25, 2012, the Court extended Consumer Plaintiffs’ time to file an Amended

 7                     Complaint (ECF No. 77);

 8                 5. On October 18, 2012, the Court extended Apple’s time to respond to Consumer

 9                     Plaintiffs’ Amended Consolidated Class Action Complaint (ECF No. 83);

10                 6. On November 15, 2012, the Court extended the briefing schedule on Apple’s motion

11                     to dismiss Consumer Plaintiffs’ Amended Consolidated Complaint (ECF No. 93);

12                 7. On January 24, 2013, the Court continued the hearing on Apple’s motion to dismiss

13                     Consumer Plaintiffs’ Amended Consolidated Class Action Complaint (ECF No. 105);

14                 8. On September 11, 2013, the Court extended by seven days Apple’s deadline to

15                     respond to Consumer Plaintiffs’ Second Amended Complaint (ECF No. 114);

16                 9. On September 5, 2019, the Court continued the Case Management Conference from

17                     September 13, 2019 to October 7, 2019 (ECF No. 170);

18                 10. On January 9, 2020, the Court continued a further case management conference from

19                     January 13, 2020 to August 3, 2020 (ECF No. 197); and

20                 11. On March 26, 2020, the Court extended the deadline to complete private mediation to

21                     July 30, 2020 (ECF No. 205);

22            WHEREAS, pursuant to Civil Local Rule 6-2(a)(2), the previous time modifications in

23   Developer Plaintiffs’ case are as follows (ECF numbers correspond to the Developer Plaintiffs’

24   docket in Case No. 4:19-cv-03074-YGR):

25                 1. On September 5, 2019, the Court continued a case management conference from

26                     September 13, 2019 to October 7, 2019 (ECF No. 46);

27

28                                                      -3-
                                                         STIPULATION AND [PROPOSED] ORDER MODIFYING SCHEDULE
     010818-11/1205676 V1                                             Case Nos.: 11-cv-06714-YGR;19-cv-03074-YGR
         Case 4:11-cv-06714-YGR Document 209 Filed 06/02/20 Page 5 of 9




 1                 2. On September 16, 2019, the Court extended time for Apple to answer the complaint

 2                     filed by Plaintiffs Donald R. Cameron and Pure Sweat Basketball, Inc. (ECF No. 48);

 3                 3. On January 9, 2020, the Court continued a further case management conference from

 4                     January 13, 2020 to August 3, 2020 (ECF No. 84); and

 5                 4. On March 26, 2020, the Court extended the deadline to complete private mediation to

 6                     July 30, 2020 (ECF No. 89).

 7            WHEREAS, the Parties respectfully submit that good cause exists to continue the class

 8   certification and other deadlines as discussed in this stipulation.

 9            NOW, THEREFORE, IT IS HEREBY STIPULATED AND AGREED among the Parties,

10   through their respective counsel and subject to approval of the Court, to the entry of an Order

11   providing that the schedule shall be modified as follows:

12                                          PRETRIAL SCHEDULE
13
                            EVENT                             PRESENT                      PROPOSED
14                                                            DEADLINE                     DEADLINE
15
        Further Case Management Conference               Monday, August 3,            Same
16                                                       2020 at 2:00 p.m.

17      Updated Joint Case Management Statement          July 27, 2020                Same
        Due
18
        Private Mediation to be Completed by             July 30, 2020                Same
19
        Commencement of Discovery                        October 7, 2019              Same
20

21      Exchange of Initial Disclosures                  October 14, 2019             Same

22      Deadline to Complete Fact Discovery              60 days after decision       Same
                                                         on class certification
23
        Last Discovery Motions Filed by                  30 days prior to close       Same
24                                                       of discovery
25      Class Certification Motion and Supporting        September 30, 2020           February 3, 2021
26      Expert Reports Due

27

28                                                      -4-
                                                         STIPULATION AND [PROPOSED] ORDER MODIFYING SCHEDULE
     010818-11/1205676 V1                                                Case Nos.: 11-cv-06714-YGR;19-cv-03074-YGR
         Case 4:11-cv-06714-YGR Document 209 Filed 06/02/20 Page 6 of 9




 1                          EVENT                         PRESENT                   PROPOSED
                                                          DEADLINE                  DEADLINE
 2
        Class Certification Opposition and          December 7, 2020           April 12, 2021
 3      Supporting Expert Reports Due
 4
        Class Certification Reply                   January 8, 2021            May 14, 2021
 5
        Hearing on Class Certification              February 1, 2021 at        June 7, 2021 at
 6                                                  10:00 a.m.                 10:00 a.m.

 7      Disclosure of Expert Reports:
 8      All Experts, Retained and Non-Retained
        Must Provide Written Reports Compliant
 9      with FRCP 26(A)(2)(B)
10      Parties’ Expert Reports Filed by            60 days after decision     Same
                                                    on class certification
11

12      Rebuttal Expert Reports Filed by            45 days after              Same
                                                    submission of initial
13                                                  expert reports

14      Expert Discovery Cutoff:                    30 days after              Same
                                                    submission of rebuttal
15                                                  expert reports
16
        Dispositive Motions1 / Daubert Motions to   45 days after close of     Same
17      be Filed by                                 expert discovery

18      Dispositive Motion / Daubert Motion         45 days after opening      Same
        Opposition Brief Filed by                   brief is filed
19
        Dispositive Motion / Daubert Motion Reply   30 days after              Same
20      Brief Filed by                              opposition brief is
21                                                  filed

22      Compliance Hearing (see below)              Friday, January 28,        Friday, June 3, 2022 at
                                                    2022 at 9:01 a.m.          9:01 a.m.
23
        Joint Pretrial Conference Statement Due     February 4, 2022           June 10, 2022
24
        Pretrial Conference                         Friday, February 18,       Friday, June 24, 2022
25                                                  2022 at 9:00 a.m.          at 9:00 a.m.
26
         1
         See Standing Order regarding Pre-filing Conference Requirements for motions for summary
27   judgment.
28                                                  -5-
                                                    STIPULATION AND [PROPOSED] ORDER MODIFYING SCHEDULE
     010818-11/1205676 V1                                         Case Nos.: 11-cv-06714-YGR;19-cv-03074-YGR
         Case 4:11-cv-06714-YGR Document 209 Filed 06/02/20 Page 7 of 9




 1                          EVENT                              PRESENT                    PROPOSED
                                                               DEADLINE                   DEADLINE
 2
        Trial Date                                        Monday, March 7,           Monday, July 11, 2022
 3                                                        2022 at 8:30 a.m. for      at 8:30 a.m. for Jury
 4                                                        Jury Trial                 Trial

 5            Pursuant to the Court’s Pretrial Instructions in Civil Cases at Section 2, trial counsel shall

 6   meet and confer in advance of the Pretrial Conference. The compliance hearing on Friday, June 3,

 7   2022 at 9:01 a.m. is intended to confirm that counsel have reviewed the Court’s Pretrial Setting

 8   Instructions and are in compliance therewith. The compliance hearing shall be held in the Federal

 9   Courthouse, 1301 Clay Street, Oakland, California, in Courtroom 1. Five (5) business days prior

10   to the date of the compliance hearing, the parties shall file a one-page JOINT STATEMENT

11   confirming they have complied with this requirement or explaining their failure to comply. If

12   compliance is complete, the parties need not appear and the compliance hearing will be taken off

13   calendar. Telephonic appearances will be allowed if the parties have submitted a joint statement

14   in a timely fashion. Failure to do so may result in sanctions.

15            The parties must comply with both the Court’s Standing Order in Civil Cases and Standing

16   Order for Pretrial Instructions in Civil Cases for additional deadlines and procedures. All Standing

17   Orders are available on the Court’s website at http://www.cand.uscourts.gov/ygrorders.

18            IT IS SO STIPULATED

19   DATED: May 27, 2020                             HAGENS BERMAN SOBOL SHAPIRO LLP
20
                                                     By: s/ Steve W. Berman
21                                                     STEVE W. BERMAN (pro hac vice)

22                                                   Robert F. Lopez (pro hac vice)
                                                     steve@hbsslaw.com
23                                                   rob@hbsslaw.com
                                                     1301 Second Avenue, Suite 2000
24                                                   Seattle, WA 98101
                                                     Telephone: (206) 623-7292
25                                                   Facsimile: (206) 623-0594

26                                                   Shana E. Scarlett (SBN 217895)
                                                     Benjamin J. Siegel (SBN 256260)
27                                                   HAGENS BERMAN SOBOL SHAPIRO LLP
                                                     shanas@hbsslaw.com
28                                                       -6-
                                                          STIPULATION AND [PROPOSED] ORDER MODIFYING SCHEDULE
     010818-11/1205676 V1                                               Case Nos.: 11-cv-06714-YGR;19-cv-03074-YGR
         Case 4:11-cv-06714-YGR Document 209 Filed 06/02/20 Page 8 of 9



                                         bens@hbsslaw.com
 1                                       715 Hearst Avenue, Suite 202
                                         Berkeley, CA 94710
 2                                       Telephone: (510) 725-3000
                                         Facsimile: (510) 725-3001
 3
                                         Interim Class Counsel for the Developer Plaintiffs
 4

 5   DATED: May 27, 2020                 WOLF HALDENSTEIN ADLER
                                         FREEMAN & HERZ LLP
 6

 7                                       By: s/ Rachele R. Byrd
                                            RACHELE R. BYRD (190634)
 8
                                         Brittany N. Dejong (258766)
 9                                       750 B Street, Suite 1820
                                         San Diego, CA 92101
10                                       Telephone: 619/239-4599
                                         Facsimile: 619/234-4599
11                                       byrd@whafh.com
                                         dejong@whafh.com
12
                                         Mark C. Rifkin (pro hac vice)
13                                       Matthew M. Guiney(pro hac vice)
                                         WOLF HALDENSTEIN ADLER
14
                                         FREEMAN & HERZ LLP
15                                       270 Madison Avenue
                                         New York, New York 10016
16                                       Telephone: 212/545-4600
                                         Facsimile: 212/545-4677
17                                        rifkin@whafh.com
                                         guiney@whafh.com
18
                                         Interim Class Counsel for the Consumer Plaintiffs
19
     DATED: May 27, 2020                 GIBSON, DUNN & CRUTCHER LLP
20
                                         By: s/ Cynthia E. Richman
21                                         CYNTHIA E. RICHMAN (pro hac vice)

22                                       1050 Connecticut Avenue, N.W.
                                         Washington, DC 20036-5306
23                                       Telephone: 202.955.8234
                                         Facsimile: 202.530.9691
24                                       crichman@gibsondunn.com

25                                       Theodore J. Boutrous Jr. (SBN 132099)
                                         tboutrous@gibsondunn.com
26                                       Richard J. Doren (SBN 124666)
                                         rdoren@gibsondunn.com
27                                       Daniel G. Swanson (SBN 116556)

28                                           -7-
                                             STIPULATION AND [PROPOSED] ORDER MODIFYING SCHEDULE
     010818-11/1205676 V1                                  Case Nos.: 11-cv-06714-YGR;19-cv-03074-YGR
         Case 4:11-cv-06714-YGR Document 209 Filed 06/02/20 Page 9 of 9



                                         dswanson@gibsondunn.com
 1                                       GIBSON, DUNN & CRUTCHER LLP
                                         333 South Grand Avenue
 2                                       Los Angeles, CA 90071-3197
                                         Telephone: 213.229.7000
 3                                       Facsimile: 213.229.7520
 4                                       Veronica S. Lewis (pro hac vice)
                                         vlewis@gibsondunn.com
 5                                       GIBSON, DUNN & CRUTCHER LLP
                                         2100 McKinney Avenue, Suite 1100
 6                                       Dallas, TX 75201
                                         Telephone: 214.698.3100
 7                                       Facsimile: 214.571.2900
 8                                       Ethan Dettmer(SBN 196046)
                                         edettmer@gibsondunn.com
 9                                       Eli M. Lazarus (SBN 284082)
                                         elazarus@gibsondunn.com
10                                       GIBSON, DUNN & CRUTCHER LLP
                                         555 Mission Street
11                                       San Francisco, CA 94105-0921
                                         Telephone: 415.393.8200
12                                       Facsimile: 415.393.8306
13                                       Attorneys for Defendant Apple Inc.
14
                                                   ***
15
              PURSUANT TO STIPULATION, IT IS SO ORDERED.
16

17
     DATED:_______________
             June 2, 2020
18                                  THE HONORABLE YVONNE GONZALEZ ROGERS
                                       UNITED STATES DISTRICT COURT JUDGE
19

20

21

22

23

24

25

26

27

28                                           -8-
                                             STIPULATION AND [PROPOSED] ORDER MODIFYING SCHEDULE
     010818-11/1205676 V1                                 Case Nos.: 11-cv-06714-YGR;19-cv-03074-YGR
